Costs on suits are regulated by the laws of the State where the suits are brought. The law applicable to this case is clear and express. The statute, (P.L. p. 731, sec. 2), provides that a plaintiff appealing to the Supreme Court shall recover no costs, unless he shall recover damages to the amount *Page 111 
of one hundred dollars or more, or unless title to real estate be brought in question, or the suit be in replevin, where the property recovered shall be of the value of one hundred dollars. If the defendant, by special agreement, has subjected himself to costs, the plaintiff's remedy should be on that agreement.
Motion refused. *Page 112